Citation Nr: 0713171	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  06-36 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel










INTRODUCTION

The veteran had active service from October 1977 until 
January 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

A review of the record discloses the veteran applied for an 
increased evaluation for his service-connected sinusitis.  
This claim has not been adjudicated and is REFERRED to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that in the VA 
Form 9 (Appeal to Board of Veterans' Appeals) submitted by 
the veteran in November 2006 in connection with his current 
claim he requested a BVA hearing at the local VA office 
before a Member of the BVA.  The veteran reiterated his 
request in a November 2006 statement and specified he wanted 
a Travel Board hearing.  In November 2006, the RO sent the 
veteran a letter explaining the Travel Board hearing process 
and offering alternative hearing options which may expedite 
his appeal.  The veteran responded to the RO's letter in 
December 2006 and indicated the RO should "consider me a 
dead issue."  

The veteran's December 2006 statement is unclear.  It could 
express a withdrawal of his request for a hearing or could be 
an attempt to withdraw his appeal in its entirety.  No 
clarification of the veteran's statement was sought and the 
claims file was referred to the Board without affording the 
veteran an opportunity to appear for the requested hearing.  
Since the failure to afford the veteran a hearing would 
constitute a denial of due process that could result in any 
BVA decision being vacated, 38 C.F.R. § 20.904, this matter 
must be addressed prior to any appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and ask that he clarify his December 2006 
statement.  Specifically, the RO/AMC 
should ask whether the veteran wished to 
withdraw his request for a hearing or 
whether he wished to withdraw his appeal.  

2.  Following receipt of the veteran's 
response, the RO/AMC should carry out the 
appropriate action.  Should the veteran 
wish to withdraw his claim the RO/AMC 
should ensure the requirements of 
38 U.S.C.A. § 7105(b)(2), (d)(5) and 
38 C.F.R. §§ 20.202, 20.204 have been met.  
Should the veteran wish to provide 
testimony at a Board hearing regarding the 
claim on appeal, the RO/AMC should inquire 
whether he wants to be scheduled for a 
Board Video hearing at the RO, or an in-
person hearing before a traveling Member 
of the Board sitting at the RO and 
schedule the veteran for this hearing at 
the next available opportunity.


The purpose of this remand is to clarify the veteran's 
request for a hearing.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate outcome 
of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



